Citation Nr: 0405636	
Decision Date: 03/02/04    Archive Date: 03/11/04

DOCKET NO.  03-03 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Pitts, Counsel






INTRODUCTION

The veteran served on active duty from April 1943 to December 
1946.  He died in May 2000.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Milwaukee, Wisconsin.

The RO denied entitlement to dependency and indemnity 
compensation (DIC) under section 1318 of Title 38, United 
States Code and under section 1310 of Title 38, United States 
Code, concerning service-connected cause of a veteran's 
death, and to Dependents' Educational Assistance under 
Chapter 35 of Title 38, United States Code.  The appellant 
filed a notice agreement in July 2002 that challenged only 
the denial of DIC under 38 C.F.R. § 3.312, thus initiating an 
appeal.  The RO provided the appellant and her represenative 
with a statement of the case concerning this issue in 
December 2002.  The appellant perfected her appeal by filing 
timely a VA Form 9, Appeal to Board of Veterans' Appeals, in 
February 2003.


FINDINGS OF FACT

1.  The veteran died in May 2000.  The Certificate of Death 
states that the manner of his death was natural and names 
recurrent cardiac dysrhythmias, ischemic heart disease, and 
coronary artery disease as the immediate cause of death.  The 
Certificate of Death does not identify another significant 
condition contributing to death but not resulting in the 
immediate cause of death.




2.  During the veteran's lifetime, service connection had 
been granted for residuals of cold injury with vasospastic 
disease and degenerative arthritis of the distal and 
interphalangeal joints of the left foot and the right foot, 
respectively, each condition evaluated as 30 percent 
disabling, for peripheral neuropathy of the left lower 
extremity and the right lower extremity, respectively, each 
condition evaluated as 20 percent disabling, and for 
bilateral sympathectomy scars, evaluated as noncompensable.

3.  The probative and competent evidence of record does not 
show that a disability related to active service was the 
principal or contributory cause of death.


CONCLUSION OF LAW

The cause of the veteran's death is not related to an injury 
or disease incurred in or aggravated by his military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  Duties to Assist and to Notify

The Veterans Claims Assistance Act of 2000 (the VCAA), 
enacted on November 9, 2000, heightened the duty that VA had 
under earlier law to provide notice and assistance with the 
development of evidence to claimants of VA benefits.  See 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)).  

The VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(CAVC) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 (2000), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

Because the claim presented on this appeal was pending before 
VA on the November 9, 2000 date of enactment of the VCAA, it 
is subject to the terms of that statute.  Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004).

Regulations implementing the VCAA have been promulgated and, 
except for certain provisions concerning the reopening of 
claims with new and material evidence, are effective from the 
date of the statute's enactment.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003); 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).

Therefore, the Board must consider whether the claim 
presented on this appeal has been developed and adjudicated 
within the framework established by the VCAA and implementing 
regulations.  The Board has done so and finds that all 
applicable requirements of the VCAA and its implementing 
regulations have been satisfied.

Duty to assist with the development of evidence

The VCAA requires VA to assist claimants with the development 
of evidence that VA has determined is necessary to 
substantiate the claim.  



Under the VCAA, VA has a duty to assist a claimant with 
obtaining medical records and other documentary evidence.  
38 U.S.C.A. § 5103(A)(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  
VA is required to make reasonable efforts to obtain 
outstanding records pertinent to the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  When such records are 
in the custody of a federal department or agency, VA must 
continue to try to obtain them until it has been successful 
unless it is reasonably certain that they do not exist or 
that further efforts to obtain them would be futile.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  VA must give 
appropriate notice to the claimant if it is unable to obtain 
needed records.  38 C.F.R. § 3.159(e).  Under the VCAA, the 
duty to obtain records applies when the claimant, after being 
requested to do so by VA, "adequately identifies [such 
records] to the Secretary and authorizes the Secretary to 
obtain" them.  38 U.S.C.A. § 5103A(b).

Under the VCAA, VA also has a duty to secure a medical 
examination or medical opinion if one is needed to decide a 
claim for VA benefits.  38 U.S.C.A. § 5103(A)(d)(1); 
38 C.F.R. § 3.159(c)(4).  

The appellant or her representative have submitted the 
medical records, medical and lay statements, and other 
documentary evidence pertinent to her claim.  

Service medical records, VA treatment and examination 
records, and private medical records pertinent to the 
veteran's service-connected disabilities had either been 
obtained by the RO or submitted by the veteran himself.

In November 2003, the appellant advised the RO by letter that 
the claims file contained all medical records and other 
documentary evidence pertinent to her claim.  

In August 2001, the RO requested a VA medical opinion 
concerning the medical questions presented by the appellant's 
claim.  VA furnished a written medical opinion in September 
2001, and this document has been associated with the claims 
file.  The VA medical opinion is sufficient, when considered 
with the other evidence of record, to enable the Board to 
decide the appellant's claim.

All of this evidence is reviewed in the decision that 
follows.  

Thus, the Board finds that VA has fulfilled its duty under 
the VCAA and its implementing regulation to assist a claimant 
with the development of evidence pertinent to the claim.

Duty to notify

The VCAA requires VA to provide claimants with certain notice 
concerning the evidence that is needed to substantiate their 
claims.  Decisions rendered by the CAVC since the VCAA was 
enacted have interpreted the requirements in the statute and 
its implementing regulation concerning this notice, both its 
content and its timing, and recent legislation has expanded 
upon those requirements 

The notice furnished by VA must inform the claimant, and the 
claimant's representative, if any, of any information and of 
any medical and lay evidence that VA determines is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  The notice must be furnished upon receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  The notice must explain 
which evidence the claimant is finally responsible for 
obtaining and which evidence VA will attempt to obtain on the 
claimant's behalf.  Quartuccio, 16 Vet. App. at 186.  

The notice must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1); Pelegrini.  The notice must 
be furnished "before an initial unfavorable AOJ [agency of 
original jurisdiction] decision on the claim."  Pelegrini.  

The statute provides that the claimant has one year from the 
date the notice is sent in which to submit information or 
evidence that VA has identified.  38 U.S.C.A. § 5103(b).  The 
implementing regulation states that if a claimant has not 
responded to a notice requesting information or evidence 
within 30 days of the date of the notice, VA may decide the 
claim prior to the expiration of the one-year period on the 
basis of the evidence of record but must readjudicate the 
claim if the claimant later provides the information or 
evidence within the one-year period.  38 C.F.R. 
§ 3.159(b)(1).  

A recent amendment of section 5103 provides that VA may make 
a decision on the claim before the one-year period has 
expired without vitiating the notice.  38 U.S.C.A. § 5103(b), 
as amended by Veterans Benefits Act of 2003, P.L. 108-183, 
Section 701(b), 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103).  This amendment is by its 
terms retroactive to the November 9, 2000 date of enactment 
of the VCAA.  38 U.S.C.A. § 5103(b), as amended by Veterans 
Benefits Act of 2003, P.L. 108-183, Section 701(c), 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. 
§ 5103).  

In October 2003, the RO sent the appellant a letter that was 
intended to serve as the notice required by the VCAA.  The 
October 2003 letter informed the appellant of what type of 
evidence was necessary to substantiate each element of a 
successful claim of entitlement to DIC benefits based on 
service connection for the cause of a veteran's death.  The 
October 2003 letter identified the evidence that the RO had 
determined was needed to substantiate the claim and was not 
yet of record.  The October 2003 letter clearly delineated 
the respective responsibilities of VA and the appellant for 
obtaining this evidence, which consisted of private medical 
records.  

While indicating that she bore final responsibility for 
obtaining private medical records, the letter offered the 
appellant the assistance of VA in obtaining the records of 
concern.  The October 2003 letter asked the appellant to 
submit any private medical records in her possession that 
were relevant to the claim or to sign a release form that was 
enclosed with the letter, VA Form 21-4142, so that the RO 
could obtain the records for her.  The October 2003 letter 
invited the appellant to submit all other relevant evidence 
in her possession.  In addition, the RO sent the appellant a 
letter in June 2001 apprising her that treatment records from 
a certain private hospital were needed to substantiate her 
claim, describing her and VA's respective responsibilities 
for obtaining the records, and offering to obtain the records 
for her if she would sign a release form enclosed with the 
letter, VA Form 21-4142.  

Similar information concerning other private medical records, 
ultimately obtained, was provided by the RO in a letter that 
it sent to the appellant in December 2000.  Thus, the letters 
of October 2003, June 2001, and December 2000 together 
satisfied the requirements of section 5103 of the VCAA and 
its implementing regulation concerning the content of the 
notice to be furnished to claimants of VA benefits.  

However, the Board acknowledges that the required 
notification was not complete until the October 2003 notice 
was furnished to the appellant and because this notice was 
not followed by adjudication of the claim, it did not comply 
with the express requirements of the law as found by the CAVC 
in Pelegrini, where it was held, as noted above, that notice 
must be issued under section 5103 of the VCAA before the 
initial decision of the agency of original jurisdiction, if 
unfavorable, is rendered.  VA will seek further judicial 
review on the issue of whether the notice issued under 
section 5103 of the VCAA must be provided before the initial 
decision of the agency of original jurisdiction when, as in 
this case, the initial decision of the agency of original 
jurisdiction was made prior to the enactment of the VCAA.  



At present, assuming solely for the sake of argument, and 
without conceding its correctness, that this holding applies, 
the Board finds that the claimant has not been prejudiced by 
the procedures actually followed by VA in her case.  The 
Board notes that while the Pelegrini decision did not address 
how the Secretary can cure a defect in the timing of the 
notice issued under section 5103 of the VCAA, the decision 
did acknowledge that such a defect could be harmless because 
not prejudicial to the claimant.  

In this regard, the Board observes that when it reviews an RO 
decision on appeal, it reviews that decision de novo and must 
consider all of the evidence presented in the case.  Indeed, 
an adverse decision of the RO that is "affirmed" by the 
Board upon de novo review is subsumed by the appellate 
decision, which becomes the single and sole decision of the 
Secretary in the case.  See 38 C.F.R. § 20.1104 (2003).  
While not literally the first decision in the case, a 
decision of the Board amounts for all intents and purposes to 
an initial review of the claim.  

Moreover, the purpose of the requirement of section 5013 
concerning notice is that claimants of VA benefits be given 
an adequate opportunity to produce or identify evidence in 
support of their claims before those claims are decided, so 
that the decision that is rendered is one that considers all 
of the pertinent evidence.  Once evidence development and 
notice are accomplished, as they have been in this case, the 
due process intended by the VCAA has been satisfied and there 
is no prejudice to the claimant if the Board decides her 
claim on appeal.  

In her statement of November 2003, referred to above, the 
appellant averred that all evidence relevant to her claim was 
already of record.  She thus declared, after having been 
notified by the RO several times about evidence needed to 
substantiate her claim, that no additional evidence remained 
to be obtained.  

Accordingly, the Board finds VA has fulfilled its duty to 
notify under the VCAA and its implementing regulation.  The 
due process purpose of that requirement has been satisfied in 
this case, even though the notice provided to the appellant 
did not precede initial adjudication of the claim by the 
agency of original jurisdiction.  Therefore, the Board 
concludes that the claim on appeal should be decided at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).


Service Connection for Cause of Death

Factual Background

The veteran died in May 2000.  The Certificate of Death 
states that the manner of his death was natural and names 
recurrent cardiac dysrhythmias, ischemic heart disease, and 
coronary artery disease as the immediate cause of death.  The 
Certificate of Death does not identify another significant 
condition that contributed to the veteran's death.

At the time of his death, the veteran had service connection 
for residuals of cold injury, with vasospastic disease and 
degenerative arthritis of the distal and interphalangeal 
joints, of the left foot and right foot, respectively, each 
disability evaluated as 30 percent disabling, for peripheral 
neuropathy of the left lower extremity and right lower 
extremity, respectively, each condition evaluated as 20 
percent disabling, and for bilateral sympathectomy scars, 
evaluated as noncompensable.

The veteran's service medical records are silent for any 
findings or complaints pertaining to a cardiovascular 
disorder.  He did not seek service connection for a 
cardiovascular disorder after service.


The veteran was granted service connection for the 
disabilities for which he had service connection at death by 
a rating decision dated in October 1998.

In conjunction his claim of entitlement to service 
connection for those disorders, the veteran received a VA 
veins and arteries examination in September 1998.  The 
examination report reflects that he said that he could walk 
only to a limited degree and therefore had to work at a 
sedentary job; that during physical examination, the 
examiner noted that the veteran "ambulate[ed] on a wide 
base using a cane" and lacked "[s]ensation to pin prick . 
. . in both legs from the knees on down through the feet and 
toes"; and that the examiner's diagnosis cited, and was 
limited to, the disorders for which service connection was 
granted in October 1998.

Reports from a private clinic dated from 1952 to 2000 also 
were submitted in conjunction with the veteran's service 
connection claim.  These records indicate that he was 
treated at the clinic for problems with his lower 
extremities and feet from, approximately, the 1970's and for 
cardiovascular problems from, approximately, the 1980's.  
The records reflect that he underwent a quadruple coronary 
bypass artery grafting in 1987.  In a record dated in March 
1996, the current diagnoses are stated as bilateral leg 
weakness, chronic neuropathy, cerebrovascular accident 
syndrome, ischemic heart disease, and atrial fibrillation 
and atrial flutter.  

The records dated between 1998 and 2000 show that the 
veteran was seen for heart problems, to include 
arteriosclerotic heart disease, cardiomegaly, and chronic 
obstructive pulmonary disease with pulmonary hypertension, 
and had left heart catheterization and angioplasty in 
February 1999.  The reports also show that he had recurrent 
anemia, dyspnea, and transient ischemic attacks, had weak 
lower extremities, and found himself feeling weak and short 
of breath with any activity.  

A November 1999 treatment note indicates that the veteran 
was seen for residuals an injury of the right shoulder 
(which other records show led to rotator cuff surgery in 
December 1999), reporting on that occasion that he slipped 
down a steep driveway some weeks before when he reached out 
with his right arm to steady himself.

A letter dated in July 1998 from the veteran's physician, DM 
(initials), MD, at this private clinic also was submitted in 
conjunction with the service connection claim.  The letter 
states that the veteran has suffered from longstanding 
"chronic neuropathic problems in his lower extremities" on 
account of the frostbite injuries of the feet that he 
sustained during service.

In conjunction with a claim of entitlement to a total 
disability rating based on individual unemployability that 
the veteran filed in November 1998, other evidence was 
obtained concerning both his cardiovascular condition and 
his feet and lower extremities.  

VA treatment records dated in 1999 were received.  A January 
1999 record reflects that the veteran requested physical 
therapy at that time for peripheral neuropathy of the legs.  
Findings concerning his cardiovascular disorders are noted 
there, including that he underwent angioplasty and placement 
of a stent in 1997.  A March 1999 record indicates that he 
was referred for pool therapy to improve his strength in his 
lower extremities and during the therapy consultation, 
reported that he had no sensation in his lower extremities.

A January 1999 written statement by the veteran was 
received.  In the statement, he relates that "[s]everal 
times each week I am jolted with muscle cramps in one or the 
other legs as I get moving" and indicates that particularly 
when trying move about his house at night, he is "aware of 
wobbly walking, and various pains."

In July 2000, the appellant filed VA Form 21-534, 
Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse.

Numerous items of evidence have been submitted in 
conjunction with the appellant's claim.

The evidence indicates, and it is not disputed, that on the 
day of his death, the veteran fell in the bathroom of a 
funeral home where he was attending his sister's funeral.  
The evidence shows that he died in a hospital after he fell.  
What is in dispute in this case is whether his service-
connected residuals of cold injury and peripheral neuropathy 
of the lower extremities caused him to fall and if so, what 
the means of his death was after he fell.  The appellant 
disputes the causes of death identified in the veteran's 
Certificate of Death.

In a written statement submitted in March 2001, and several 
written statements submitted later, in support of her claim, 
the appellant has stated her theory of the cause of the 
veteran's death.  The appellant contends that his service 
connected disabilities of the lower extremities - - mainly, 
the weakness of, and lack of sensation in, his lower 
extremities - - caused the veteran to fall and then to 
suffer cardiac arrest either by becoming entangled in, or 
pinned down by, the piping between the urinal and the floor 
as he tried to get up and being asphyxiated or by natural 
means.  Her statements indicate that she believes if more 
likely that he was asphyxiated by becoming entangled in, or 
pinned down by, the piping for the urinal.

In support of her contentions, the appellant has offered the 
written statements of three other people, none of whom 
purports, or is shown, to have professional medical or 
forensic knowledge.  

In a February 2003 statement, AC identifies herself as the 
daughter of the veteran and relates that when she observed 
him in the hospital to which he was taken after he fell, he 
had slight bleeding on the bridge of his nose and bruising 
on the side of his forehead and when she observed his body 
laid out in a casket, it bore a gouged area above where the 
head rested on a pillow.  

In a February 2003 statement, HP identifies himself as the 
veteran's nephew and relates that he was called to the scene 
of the fall by his own son, arrived there with the funeral 
director, discovered the veteran lying face down with his 
head partly under the urinal, and witnessed the funeral 
director and the spouse of the funeral director attempt to 
give the veteran CPR.  

In a January 2003 statement (written in the third person), 
DB identifies himself as the funeral director and relates 
that he discovered the veteran in the bathroom stretched out 
diagonally, face down, feet to the door, his head caught in 
the plumbing of the urinal and wedged under the urinal.  DB 
also related in his written statement that when so 
discovered, the veteran bore a cut on the back of his head, 
was still wearing his glasses but one lens had been broken, 
and exhibited a small amount of bleeding on the bridge of 
his nose and bruising on his temple.

The claims file contains the summary of an autopsy that was 
performed at the Mayo Clinic in Rochester, Minnesota in May 
2000, a few days after the veteran died.  The autopsy 
summary states that he died of natural causes.  It names as 
the immediate cause of death:  

1.  Acute pulmonary edema and congestion.  
Microfocal intra-alveolar hemorrhages.  
Subpleural emphysema and focal 
interstitial scarring.  

2.  Anoxic-ischemic encephalopathy, 
secondary to global hyperfusion, acute, 
severe.


3.  Ischemic heart disease. . . . 

The summary states as the clinical diagnoses pertinent to 
death:

1.  Asystole.

2.  Sudden cardiac death.

3.  Myocardial infarction.

4.  Coronary artery disease.

5.  Congestive heart failure.

6.  Transient ischemic attack.

The claims file contains the record of the first responders 
who took the veteran from the funeral home to a private 
hospital.  

The record indicates that he had fallen without a witness in 
the bathroom and had received cardiopulmonary resuscitation 
(CPR) for about 5 minutes before the first responders 
arrived; that he exhibited adequate respiration and distant 
and irregular heart sounds; that an automatic external 
defribillator was used to shock him once; that his pulse 
returned after approximately 40 minutes of CPR.

The claims file contains reports prepared at the emergency 
room of a private hospital to which the ambulance service 
took the veteran from the funeral home.  

A treatment note states that physical examination revealed 
that he had "minor abrasions" on the "bridge" of his 
nose, "some blood" ("minor amount") on his face, and some 
"distended veins" on his neck; that the veteran had 
peripheral cyanosis and an ashen face; that an 
electrocardiogram taken at that time resulted in 
"idioventricular PEA [pulseless electrical activity] @ 
45"; and that the remainder of his evaluation was 
"unremarkable."  The discharge summary states:

On arrival to the Emergency Department he 
was intubated with good air entry in both 
lung sides.  He continued to be in a 
narrow-complex idioventricular rhythm 
with no detectable pulses.  
Cardiopulmonary resuscitation was 
continued.  Within a minute of so of 
being in the Emergency Department, he 
once again went into a course of 
ventricular fibrillation and was shocked 
once, resuming back to pulseless 
idioventricular rhythym. . . . 
Cardiopulmonary resusciation was 
continued and we were eventually able to 
obtain a carotid and femoral pulse.

The discharge summary also states that the veteran displayed 
"[n]o obvious signs of trauma anywhere about the head, 
face, or extremities."  The discharge summary states a 
final assessment of "[p]ost cardiac arrest" and indicates 
that the veteran was being transferred to the emergency room 
of another private hospital.

The claims file contains the records of this second private 
hospital, where, those records show, the veteran died.  The 
records reflect that the hospital took measures in an 
attempt to restore a pulse and satisfactory cardiac 
functioning, including shocking the veteran with a 
defibrillator numerous times, between episodes of 
ventricular tachycardia.  

The clinician's report of death included with the records 
states that the veteran died from asystole due to, or as a 
consequence of, sudden cardiac death and that other 
significant conditions contributing to his death were 
coronary artery disease, congestive heart failure, and 
transient ischemic attacks.

The claims file contains a letter dated in December 2000 from 
Dr. DM, the physician who treated the veteran at the private 
clinic.  In the letter, the physician notes that the autopsy 
report and the terminal clinical diagnosis made by the 
hospital of "hypoxic encephalopathy due to cardiovascular 
collapse" did not purport to describe events prior to 
hospitalization on the date of his death and theorizes that:

he fell forward [in the bathroom at the 
funeral home] most likely related to his 
lower extremity neuropathy and ataxia 
just as he did prior when injuring his 
shoulder suffering the contusion [in 
1999] and, in his distress attempting to 
right himself, became entangled in the 
plumbing and suffered a hypoxic event.  
With his weak heart the respiratory 
insufficiency [led] to rapid cardiac 
compromise and death.

In the letter, Dr. DM emphasized that by 2000, the veteran 
had been "experiencing increasing difficulty ambulating."  
Dr. DM concludes in the letter that the veteran "apparently 
fell head-long contusing his forehead" and was found (as 
other witnesses in this matter have related) with his upper 
body situated under the plumbing pipes.

The claims file contains a medical opinion provided by a VA 
physician in September 2001 at the request of the RO 
concerning the likely cause of the veteran's death.  The 
opinion summarizes the veteran's terminal course as 
described in the medical records and referred to the autopsy 
report.  

As part of her opinion, the VA physician addressed the 
theory propounded by Dr. DM in his letter of December 2000 
that the veteran suffered cardiac arrest precipitated by 
respiratory insufficiency after his head became entangled in 
the bathroom plumbing after he fell.  The VA physician 
allows in the opinion that the course of death described by 
Dr. DM could have taken place if "the plumbing [had] 
somehow choked [the veteran's] neck."  

However, the VA physician reasons in the opinion that Dr. 
DM's theory must be rejected because the medical records in 
concern did not suggest that the veteran's head, face, or 
neck bore any signs of trauma.  The VA physician observes in 
the opinion that in the records of the hospital emergency 
room to which the veteran was taken from the funeral home 
cite the absence obvious signs of trauma about his head and 
face and that "[t]he autopsy report does not indicate any 
neck trauma" or "cervical or airway trauma."  The VA 
physician concludes in the opinion that "[t]he most likely 
cause of his fall and death is a cardiac arrest."  


Criteria

When a veteran dies from a service-connected disability, 
dependency and indemnity compensation shall be payable to his 
or her surviving spouse subject to other applicable statutory 
provisions.  38 U.S.C.A. § 1310. 

A claim for service connection for the cause of a veteran's 
death is a new claim regardless of the status of 
adjudications concerning service-connection claims brought by 
the veteran during his lifetime.  See 38 C.F.R. § 20.1106 
(2001).  A claim of entitlement to service connection will be 
granted unless a preponderance of the evidence of record is 
against it.  38 U.S.C.A. § 5107(b) see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 

A veteran's death will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
service-connected disability is the principal cause of death 
when that disability, "singly or jointly with some other 
condition was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b); 
Ashley v. Brown, 6 Vet. App. 52, 57 (1993).  A contributory 
cause of death is inherently one not related to the principal 
cause.  To be a contributory cause of death, the disability 
must have "contributed substantially or materially" to 
death, "combined to cause death," or "aided or lent 
assistance to the production of death."  When considering 
whether a condition was a contributory cause of death, "it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection."  38 C.F.R. § 3.312(c). 

The evidence brought to bear on this question must be 
competent.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  When 
a proposition is medical in nature, such as medical etiology, 
diagnosis, or causation, then usually only evidence founded 
on medical expertise, as opposed to evidence consisting of 
lay opinion or assertions, will be considered competent to 
address it.  Voerth v. West, 13 Vet. App. 117, 120 (1999).  


Analysis

The appellant maintains, essentially, that the service-
connected disabilities of the feet and lower extremities with 
which the veteran suffered were a contributory cause of his 
death because they led him to fall.  This is also the 
contention behind the medical opinion delivered by Dr. DM.  
In contrast, the opinion of the VA physician is that given 
his medical history, the "most likely" cause of the 
veteran's fall was cardiac arrest.  The Board notes that 
there is no dispute in this case that the veteran fell.  

Thus, although the VA physician's opinion fails to take 
account of the notations in hospital medical records that the 
veteran displayed "minor abrasions" on the "bridge" of his 
nose, "some blood" ("minor amount") on his face, and some 
"distended veins" on his neck - - notations that appear to 
contrast with the assertion in the discharge summary prepared 
at the same hospital that the veteran exhibited no obvious 
signs of trauma about the face, head, or neck - - the 
oversight appears not to be material because the presence of 
such signs says nothing about why the veteran fell.  

If the veteran fell because of his service connected 
disabilities of the feet and lower extremities, then, the 
evidence of trauma about the face, head, and neck that is 
indeed documented in the medical records might support the 
theory that he became entangled in the plumbing of the 
funeral home bathroom and was asphyxiated.  However, it is 
undisputed that there were no witnesses to the veteran's 
falling.  Thus, there is no evidence to resolve the question 
whether the veteran fell because his legs gave way or because 
of a cardiovascular event.  

That the veteran had weak legs and, as Dr. DM points out in 
his letter, had slipped and almost fallen in 1999 is not 
determinative, particularly in view of the abundant evidence 
of his cardiovascular infirmities.

Because there is no evidence to resolve the factual question 
why the veteran fell in the bathroom of the funeral home on 
the day of his death, the Board accepts the conclusions 
concerning the cause of his death contained in the autopsy 
report and in the Certificate of Death.  These indicate that 
he died of sudden cardiac arrest brought on by his 
cardiovascular infirmities and do not refer to his 
disabilities of the lower extremities and feet.

Nor does the evidence show that service connection should be 
granted for the cardiovascular infirmities that, the Board 
has concluded, caused the veteran's death. 

Service connection may be awarded for a veteran's disability 
resulting from injury or disease either incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002), 38 C.F.R. § 3.303(a) (2003).  Service connection may 
be granted for a current disease or injury which competent 
evidence shows had its onset during the veteran's active 
service, even if the symptoms of the disorder were not 
manifested as a chronic disease during service or exhibited 
with continuity since service.  38 C.F.R. § 3.303(a).  

Thus, for example, service connection may be granted for any 
disease diagnosed initially after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d).  If a veteran with 90 days or more of continuous 
active service develops a chronic cardiovascular disease 
within one year of separation from active duty, the disease 
will be presumed to have been incurred in service even absent 
evidence to that effect unless there is affirmative evidence 
to the contrary (including a showing of an intercurrent cause 
for the disease).  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

In this case, the appellant does not contend, nor is there 
any evidence, that the veteran's cardiovascular disabilities 
are service related.  There are no notations in the veteran's 
service medical records of any complaints of, or treatment 
for, symptoms referable to cardiovascular disease.  His post-
service private medical records do not document that the 
veteran manifested cardiovascular disease within one year 
after his separation from service in December 1946.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102 (2003).  Thus, a claim for VA benefits will be granted 
unless a preponderance of the evidence of record weighs 
against it.  38 U.S.C.A. § 5107(b).  

The preponderance of the credible and competent evidence in 
this case is to the effect that the cause of the veteran's 
death is not service related.  Therefore, the claim of 
entitlement to service connection for the cause of the 
veteran's death must be denied.  The doctrine of reasonable 
doubt does not apply in this case.  Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001) (holding that the doctrine of 
reasonable doubt is inapplicable where the evidence 
preponderates against a claim).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



